Based upon the aforesaid motion by defendants, the Full Commission's Order filed herein on June 20, 2000, is hereby vacated and the appeal by plaintiff from Deputy Commissioner William C. Bost's Order filed May 19, 2000 is hereby dismissed as not being filed within 15 days of notice of such order.
In addition, plaintiff's counsel's June 7, 2000, motion for attorney fees is hereby ALLOWED and defendants shall pay 25% of the settlement amount directly to plaintiff's attorney.
No costs are assessed.
This 6th day of July 2000.
                                   S/_____________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
  S/_____________ CHRISTOPHER SCOTT COMMISSIONER
  S/___________ RENE RIGGSBEE COMMISSIONER